FILED
                            NOT FOR PUBLICATION                               OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30234

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00021-SEH

  v.
                                                 MEMORANDUM *
ANDREW DAVID RICE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Andrew David Rice appeals from the district court’s judgment and

challenges the 108-month sentence imposed upon resentencing, following his jury-

trial conviction for viewing child pornography, in violation of 8 U.S.C.

§ 2252A(a)(5). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rice contends that the district court violated this court’s mandate when

resentencing him by denying him a reduction for acceptance of responsibility

under U.S.S.G. § 3E1.1, refusing to reduce his sentence due to his post-traumatic

stress disorder (“PTSD”), and directing that the child pornography videos be made

part of the record on appeal. We disagree. This court’s disposition did not direct

the district court to make specific sentencing findings nor did it restrict what

evidence the district court could consider during resentencing.

      The district court did not clearly err in declining to grant an adjustment for

acceptance of responsibility because Rice consistently denied the factual element

of his offense that he acted knowingly. See United States v. Johal, 428 F.3d 823,

830 (9th Cir. 2005) (“[T]he reduction is inappropriate where the defendant does

not admit that he or she had the intent to commit the crime.”). Nor do we find that

the district court erred by refusing to reduce Rice’s sentence in light of his PTSD.

The record indicates that the district court did not procedurally err and that Rice’s

within-Guidelines sentence is substantively reasonable. See Rita v. United States,

551 U.S. 338, 356-59 (2007).

      Because our resolution of this appeal did not require review of the videos,

we need not address Rice’s contention that the district court erred by directing that

they be made a part of the appellate record. The government’s motion for transfer

of physical exhibits is denied as moot.

      AFFIRMED.


                                           2                                       12-30234